UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06128) Exact name of registrant as specified in charter:	Putnam Multi-Cap Growth Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2013 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam Multi-Cap Growth Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Aerospace and defense (3.9%) Embraer SA ADR (Brazil) (S) 624,200 $16,616,204 Esterline Technologies Corp. (NON) 164,800 9,251,872 Honeywell International, Inc. (S) 695,200 41,538,200 Precision Castparts Corp. 242,061 39,538,244 United Technologies Corp. 254,200 19,901,318 Air freight and logistics (1.0%) FedEx Corp. 365,000 30,886,300 Airlines (0.2%) Delta Air Lines, Inc. (NON) (S) 719,300 6,588,788 Auto components (1.5%) Allison Transmission Holdings, Inc. (S) 539,713 10,859,026 American Axle & Manufacturing Holdings, Inc. (NON) (S) 1,512,077 17,041,108 Johnson Controls, Inc. (S) 710,300 19,462,220 Beverages (1.9%) Beam, Inc. 219,304 12,618,752 Coca-Cola Enterprises, Inc. 1,160,200 36,279,454 PepsiCo, Inc. 175,200 12,398,904 Biotechnology (1.4%) Affymax, Inc. (NON) (S) 796,570 16,775,764 BioMarin Pharmaceuticals, Inc. (NON) (S) 253,800 10,220,526 Cubist Pharmaceuticals, Inc. (NON) (S) 327,611 15,620,492 Dendreon Corp. (NON) (S) 353,164 1,705,782 Building products (0.2%) Owens Corning, Inc. (NON) (S) 240,100 8,033,746 Capital markets (2.6%) Apollo Global Management, LLC Class A 604,916 8,868,069 Charles Schwab Corp. (The) (S) 1,764,200 22,564,118 Invesco, Ltd. 1,171,100 29,265,789 Raymond James Financial, Inc. 175,036 6,415,069 State Street Corp. (S) 381,400 16,003,544 Chemicals (3.9%) Albemarle Corp. (S) 233,600 12,306,048 Celanese Corp. Ser. A 941,599 35,696,018 FMC Corp. (S) 313,500 17,361,630 GSE Holding, Inc. (NON) (S) 896,457 7,037,187 LyondellBasell Industries NV Class A (Netherlands) 306,127 15,814,521 Monsanto Co. 298,100 27,133,062 Tronox, Ltd. Class A (S) 436,500 9,886,725 Commercial services and supplies (0.8%) Tyco International, Ltd. 453,900 25,536,414 Communications equipment (3.3%) Cisco Systems, Inc. 673,755 12,861,983 F5 Networks, Inc. (NON) (S) 129,800 13,590,060 Polycom, Inc. (NON) 1,423,598 14,050,912 Qualcomm, Inc. 1,082,335 67,635,114 Computers and peripherals (11.1%) Apple, Inc. 391,776 261,416,456 EMC Corp. (NON) 1,685,300 45,958,131 NetApp, Inc. (NON) (S) 452,900 14,891,352 SanDisk Corp. (NON) 802,740 34,862,998 Consumer finance (0.7%) Capital One Financial Corp. 400,244 22,817,910 Distributors (0.5%) LKQ Corp. (NON) (S) 812,850 15,037,725 Diversified financial services (1.2%) Bank of America Corp. 1,563,100 13,802,173 Citigroup, Inc. 681,500 22,298,680 Moody's Corp. (S) 95,192 4,204,631 Diversified telecommunication services (0.2%) Iridium Communications, Inc. (NON) (S) 1,032,606 7,558,676 Electrical equipment (0.9%) AMETEK, Inc. (S) 402,100 14,254,445 GrafTech International, Ltd. (NON) (S) 574,020 5,160,440 Thermon Group Holdings, Inc. (NON) 362,440 9,057,376 Electronic equipment, instruments, and components (0.4%) TE Connectivity, Ltd. (S) 378,400 12,869,384 Energy equipment and services (4.9%) Cameron International Corp. (NON) 658,300 36,910,881 Dresser-Rand Group, Inc. (NON) 120,300 6,629,733 Halliburton Co. 455,800 15,355,902 National Oilwell Varco, Inc. (S) 370,500 29,680,755 Oil States International, Inc. (NON) 437,292 34,747,222 Schlumberger, Ltd. 467,900 33,843,207 Food and staples retail (0.7%) Walgreen Co. 602,500 21,955,100 Food products (1.1%) Hershey Co. (The) 230,200 16,318,878 Hillshire Brands Co. 167,100 4,474,938 Mead Johnson Nutrition Co. 222,000 16,268,160 Health-care equipment and supplies (4.2%) Baxter International, Inc. (S) 860,958 51,881,329 Covidien PLC 748,000 44,446,160 St. Jude Medical, Inc. (S) 337,600 14,223,088 Zimmer Holdings, Inc. (S) 375,900 25,418,358 Health-care providers and services (3.8%) Aetna, Inc. (S) 639,700 25,332,120 Catamaran Corp. (Canada) (NON) 215,462 21,108,812 CIGNA Corp. 390,985 18,442,762 Express Scripts Holding Co. (NON) 522,100 32,720,007 HealthSouth Corp. (NON) (S) 771,291 18,557,261 PSS World Medical, Inc. (NON) (S) 303,200 6,906,896 Hotels, restaurants, and leisure (3.2%) Las Vegas Sands Corp. (S) 504,555 23,396,215 McDonald's Corp. (S) 247,200 22,680,600 Penn National Gaming, Inc. (NON) (S) 329,410 14,197,571 Starbucks Corp. (S) 535,700 27,186,775 Wyndham Worldwide Corp. 282,869 14,844,965 Household products (1.2%) Colgate-Palmolive Co. (S) 239,400 25,668,468 Procter & Gamble Co. (The) 200,400 13,899,744 Independent power producers and energy traders (0.6%) Calpine Corp. (NON) 1,203,900 20,827,470 Insurance (1.1%) Aon PLC (S) 462,600 24,189,354 Fidelity National Financial, Inc. Class A (S) 586,000 12,534,540 Internet and catalog retail (3.3%) Amazon.com, Inc. (NON) (S) 145,800 37,079,856 HomeAway, Inc. (NON) (S) 390,700 9,161,915 HSN, Inc. (S) 284,700 13,964,535 Priceline.com, Inc. (NON) 73,490 45,470,468 Internet software and services (3.0%) eBay, Inc. (NON) 740,900 35,866,969 Google, Inc. Class A (NON) 81,066 61,164,297 IT Services (2.5%) Cognizant Technology Solutions Corp. (NON) 209,400 14,641,248 Computer Sciences Corp. 204,600 6,590,166 Total Systems Services, Inc. 839,200 19,889,040 Visa, Inc. Class A (S) 287,600 38,618,928 Life sciences tools and services (1.6%) Agilent Technologies, Inc. 393,000 15,110,850 Bruker Corp. (NON) (S) 1,027,618 13,451,520 Thermo Fisher Scientific, Inc. 402,200 23,661,426 Machinery (2.5%) Cummins, Inc. (S) 232,000 21,392,720 Eaton Corp. (S) 666,346 31,491,512 Edwards Group, Ltd. ADR (United Kingdom) (NON) 1,042,325 6,889,768 Timken Co. 535,901 19,914,081 Marine (0.1%) Kirby Corp. (NON) 32,447 1,793,670 Media (2.7%) Comcast Corp. Class A 716,800 25,639,936 Interpublic Group of Companies, Inc. (The) 1,931,400 21,477,168 Time Warner, Inc. (S) 918,500 41,635,605 Metals and mining (1.4%) Barrick Gold Corp. (Canada) (S) 353,400 14,757,984 Carpenter Technology Corp. (S) 316,500 16,559,280 Rio Tinto PLC (United Kingdom) 195,300 9,129,559 Walter Energy, Inc. 155,590 5,050,451 Multiline retail (1.8%) Dollar General Corp. (NON) 621,691 32,041,954 Nordstrom, Inc. (S) 468,171 25,833,676 Oil, gas, and consumable fuels (3.6%) Anadarko Petroleum Corp. 490,864 34,321,211 Cabot Oil & Gas Corp. 452,700 20,326,230 Cobalt International Energy, Inc. (NON) 220,656 4,914,009 Linn Energy, LLC (Units) 321,318 13,251,154 Noble Energy, Inc. (S) 377,600 35,007,296 Suncor Energy, Inc. (Canada) 304,200 10,006,945 Personal products (0.2%) Avon Products, Inc. (S) 454,500 7,249,275 Pharmaceuticals (2.7%) Auxilium Pharmaceuticals, Inc. (NON) 72,254 1,767,333 Eli Lilly & Co. (S) 498,800 23,648,108 Jazz Pharmaceuticals PLC (NON) 75,800 4,321,358 Medicines Co. (The) (NON) 442,200 11,413,182 Shire PLC ADR (United Kingdom) 232,500 20,622,750 Watson Pharmaceuticals, Inc. (NON) 309,800 26,382,568 Professional services (1.1%) Nielsen Holdings NV (NON) 647,400 19,409,052 Verisk Analytics, Inc. Class A (NON) 361,400 17,206,254 Real estate investment trusts (REITs) (0.7%) American Campus Communities, Inc. (R) 253,829 11,138,017 American Tower Corp. Class A (R) 138,102 9,859,102 Real estate management and development (0.5%) CBRE Group, Inc. Class A (NON) 912,200 16,793,602 Road and rail (0.4%) Hertz Global Holdings, Inc. (NON) (S) 899,300 12,347,389 Semiconductors and semiconductor equipment (2.8%) Avago Technologies, Ltd. (Singapore) 760,400 26,511,346 Broadcom Corp. Class A (NON) 367,100 12,694,318 Cymer, Inc. (NON) 42,628 2,176,586 First Solar, Inc. (NON) (S) 465,850 10,316,248 Texas Instruments, Inc. (S) 818,400 22,546,920 Xilinx, Inc. (S) 514,000 17,172,740 Software (5.9%) Check Point Software Technologies, Ltd. (Israel) (NON) (S) 305,800 14,727,328 Informatica Corp. (NON) (S) 86,100 2,997,141 Microsoft Corp. 1,268,763 37,783,762 Oracle Corp. 1,420,700 44,737,843 Salesforce.com, Inc. (NON) (S) 231,296 35,316,586 SS&C Technologies Holdings, Inc. (NON) (S) 571,199 14,399,927 Synchronoss Technologies, Inc. (NON) (S) 109,841 2,515,359 Synopsys, Inc. (NON) 686,400 22,664,928 VMware, Inc. Class A (NON) (S) 156,050 15,096,277 Specialty retail (2.3%) AutoZone, Inc. (NON) 40,300 14,897,701 Bed Bath & Beyond, Inc. (NON) (S) 339,787 21,406,581 Dick's Sporting Goods, Inc. (S) 288,600 14,963,910 TJX Cos., Inc. (The) 526,644 23,588,385 Textiles, apparel, and luxury goods (0.5%) Coach, Inc. (S) 315,500 17,674,310 Tobacco (2.0%) Lorillard, Inc. (S) 158,200 18,422,390 Philip Morris International, Inc. 510,600 45,923,364 Trading companies and distributors (0.4%) WESCO International, Inc. (NON) (S) 198,767 11,369,472 Total common stocks (cost $2,716,234,879) CONVERTIBLE PREFERRED STOCKS (0.5%) (a) Shares Value Iridium Communications, Inc. 144A $7.00 cv. pfd. (NON) 35,822 $3,582,200 Nielsen Holdings NV $3.125 cv. pfd. 90,851 5,096,178 UNEXT.com, LLC zero % cv. pfd. (acquired 4/14/00, cost $10,451,238) (Private) (F) (RES) (NON) 125,000 — United Technologies Corp. $3.75 cv. pfd. (NON) 116,257 6,522,018 Total convertible preferred stocks (cost $25,259,512) WARRANTS (—) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 1,682,858 $622,657 Total warrants (cost $1,699,687) SHORT-TERM INVESTMENTS (14.6%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 433,563,129 $433,563,129 Putnam Money Market Liquidity Fund 0.14% (AFF) 35,097,760 35,097,760 U.S. Treasury bills with an effective yield of 0.199%, March 7, 2013 (SEG) $852,000 851,517 U.S. Treasury bills with an effective yield of 0.184%, April 4, 2013 (SEG) 448,000 447,684 U.S. Treasury bills with an effective yield of 0.141%, February 7, 2013 70,000 69,974 U.S. Treasury bills with effective yields ranging from 0.103% to 0.124%, January 10, 2013 1,316,000 1,315,696 U.S. Treasury bills with effective yields ranging from 0.084% to 0.100%, October 18, 2012 1,351,000 1,350,944 Total short-term investments (cost $472,696,231) TOTAL INVESTMENTS Total investments (cost $3,215,890,309) (b) FUTURES CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Number of Expiration Unrealized contracts Value date (depreciation) NASDAQ 100 Index E-Mini (Long) 10 $558,400 Dec-12 $(11,420) Russell 2000 Index Mini (Long) 2 166,880 Dec-12 (3,864) S&P 500 Index (Long) 5 1,792,750 Dec-12 (23,894) S&P Mid Cap 400 Index E-Mini (Long) 4 394,600 Dec-12 (10,750) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $3,231,747,537. (b) The aggregate identified cost on a tax basis is $3,215,477,849, resulting in gross unrealized appreciation and depreciation of $586,558,299 and $129,148,941, respectively, or net unrealized appreciation of $457,409,358. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $0, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $37,166,064 $165,566,482 $167,634,786 $15,891 $35,097,760 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $421,555,912. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $433,563,129 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,266,650 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 70 on futures contracts for the reporting period. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $509,542,205 $— $— Consumer staples 231,477,427 — — Energy 274,994,545 — — Financials 220,754,598 — — Health care 443,738,452 — — Industrials 368,177,265 $— $— Information technology 936,564,347 — — Materials 161,602,906 9,129,559 — Telecommunication services 7,558,676 — — Utilities 20,827,470 — — Total common stocks — Convertible preferred stocks 6,522,018 8,678,378 — Warrants 622,657 — — Short-term investments 35,097,760 437,598,944 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(49,928) $— $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $622,657 $49,928 Total $622,657 $49,928 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Multi-Cap Growth Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012
